DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed. 	
	Claims 9 and 21-28 have since been cancelled.
	Claims 29-31 have since been newly added.
	Claims 1-3, 5-6, 8, 14, 16-18, 20, and 29 have since been amended.
	Claims 1-8, 10-20, and 29-31 are pending and allowed.

Allowable Subject Matter
Claims 1-8, 10-20, and 29-31 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Nishira US 2005/0015203.
Nishira discloses a system and method for a lane change support system. The system of Nishira includes a processing unit to determine whether the host vehicle’s lane is appropriate and if not (in the event of a lane-end merge) looks for a gap for the host vehicle to merge into in the adjacent lane.
However, as to independent claims 1, 16, 29, 30 and 31, the prior art of record fails to teach or suggest the following claimed subject matter:
“determine at least one characteristic of the target vehicle based on at least one of the plurality of images, wherein the at least one determined characteristic of the target vehicle includes a detected lateral motion of the target vehicle relative to the at least one identified lane mark”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668